In re: Loyd W. Albritton, Jr., applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Union, 307 So.2d 676.
Writ denied. The result is correct.
BARHAM, DIXON & CALOGERO, JJ., are of the opinion the writ should be granted. Recognizing that the assignment of errors does not attack the issue, nevertheless the use on exception of a “Plea of Laches” is not recognized under our law. See C.C.P. articles 925,' 926 & 927 also 1003 & 1005. The decision of Fields v. Rapides Parish School Bd., 231 La. 914, 93 So.2d 214 and other cases attempting to jurisprudentially introduce this exception, should be reviewed by this Court.